
	
		II
		111th CONGRESS
		2d Session
		S. 3414
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2010
			Mr. Harkin (for himself
			 and Mr. Hatch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To ensure that the Dietary Supplement Health and
		  Education Act of 1994 and other requirements for dietary supplements under the
		  jurisdiction of the Food and Drug Administration are fully implemented and
		  enforced, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Dietary Supplement Full
			 Implementation and Enforcement Act of 2010.
		2.FindingsCongress finds the following:
			(1)Each year, more
			 than 150,000,000 Americans regularly consume dietary supplements to maintain
			 and improve their health.
			(2)Consumer
			 expenditures on dietary supplements exceeded $25,000,000,000 in 2008.
			(3)Given the growing
			 awareness of the importance of prevention and wellness in the health care
			 system of the United States, it is vital that laws governing the safety of, and
			 education about, dietary supplements be fully implemented and enforced.
			(4)In 1994, Congress
			 approved, and the President signed into law, the Dietary Supplement Health and
			 Education Act of 1994 (Public Law 103–417) (referred to in this Act as
			 DSHEA). DSHEA balanced the importance of continuing consumer
			 access to vitamins, minerals, and other dietary supplements, promoting
			 scientific research on the benefits and risks of dietary supplements, and
			 fostering public education on the benefits and risks of supplement use with the
			 need for regulatory safeguards to protect consumer health, including a new
			 standard for safety, penalties for mislabeled or adulterated dietary
			 supplements, rules to ensure scientific substantiation of the claims made
			 regarding dietary supplements, and a notification requirement to the Food and
			 Drug Administration before dietary supplements that contain certain new dietary
			 ingredients may be marketed.
			(5)DSHEA requires
			 that claims made on dietary supplement labels, packaging, and accompanying
			 material be truthful, non-misleading, and substantiated. Manufacturers are
			 prohibited from making claims that products are intended to diagnose, treat,
			 mitigate, cure, or prevent a disease.
			(6)DSHEA requires
			 that dietary supplements comply with good manufacturing practice (referred to
			 in this section as GMP) requirements, and authorizes the Food
			 and Drug Administration to establish such requirements.
			(7)In 2007, after
			 many years of delay, the Food and Drug Administration published regulations
			 detailing the GMP requirements for dietary supplements, including requirements
			 for identity, purity, strength, sanitary conditions, and recordkeeping. The
			 Food and Drug Administration began to enforce those requirements in
			 2008.
			(8)DSHEA requires
			 that, before marketing a dietary supplement containing certain new dietary
			 ingredients, the manufacturer or distributor must submit notice to the Food and
			 Drug Administration that includes information showing that the dietary
			 supplement will reasonably be expected to be safe. According to the Food and
			 Drug Administration, the Food and Drug Administration has raised objections to
			 more than 70 percent of all new dietary ingredient notifications submitted to
			 the agency.
			(9)The Food and Drug
			 Administration has successfully used the adulteration provisions of DSHEA to
			 remove from the marketplace dietary supplements that present an unreasonable
			 risk of injury or illness.
			(10)In 2002,
			 Congress passed the Public Health Security and Bioterrorism Preparedness and
			 Response Act (Public Law 107–188). This law requires any facility engaged in
			 manufacturing, processing, packing, or holding food for consumption in the
			 United States, including dietary supplements, to be registered with the Food
			 and Drug Administration.
			(11)In 2006,
			 Congress supplemented DSHEA by approving the Dietary Supplement and
			 Nonprescription Drug Consumer Protection Act (Public Law 109–462). This law
			 requires dietary supplement manufacturers, packers, and distributors to report
			 promptly to the Food and Drug Administration any reports the manufacturer or
			 other responsible person receives of serious adverse events associated with the
			 use of the products of such manufacturer or other responsible person.
			 Information the Food and Drug Administration receives under this reporting
			 requirement may help the agency detect possible safety problems related to
			 dietary supplement products or ingredients.
			(12)DSHEA created
			 the Office of Dietary Supplements within the National Institutes of Health to
			 expand research and consumer information about the health effects of dietary
			 supplements. The Office of Dietary Supplements has greatly expanded the number
			 of scientific studies of dietary supplements and the availability of reliable
			 information to consumers.
			(13)While the Food
			 and Drug Administration has taken some important steps to implement and enforce
			 DSHEA and the other laws governing the regulation of dietary supplements, the
			 agency has not fully implemented and enforced DSHEA and the other laws
			 governing the regulation of dietary supplements.
			(14)Both the public
			 and regulated industry would benefit from more guidance from the Food and Drug
			 Administration on the procedures and definitions concerning the regulation of
			 new dietary ingredients under section 413 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 350b).
			(15)If the Food and
			 Drug Administration determines that a product labeled as a dietary supplement
			 includes an anabolic steroid or an analogue of an anabolic steroid, the Food
			 and Drug Administration does not systematically notify the Drug Enforcement
			 Administration of that determination.
			(16)The Food and
			 Drug Administration needs adequate resources to implement and enforce DSHEA and
			 other laws governing the regulation of dietary supplements appropriately.
			 Congress has appropriated additional funds over the last several years to
			 implement and enforce DSHEA, reaching more than $14,000,000 for fiscal year
			 2009.
			(17)According to the
			 Food and Drug Administration, full implementation of DSHEA and the other laws
			 governing the regulation of dietary supplements would require substantial
			 additional resources. In 2002, the Food and Drug Administration reported to
			 Congress in writing that the agency would need between $24,000,000 and
			 $65,000,000 per year to fully implement DSHEA.
			3.Sense of
			 CongressIt is the sense of
			 Congress that:
			(1)The Food and Drug
			 Administration should increase efforts to implement DSHEA more fully and
			 effectively, by—
				(A)providing
			 Congress with a professional judgment estimate of the annual costs during the
			 5-year period beginning on the date of enactment of this Act to fully implement
			 and enforce DSHEA and other dietary supplement laws and regulations under the
			 jurisdiction of the Food and Drug Administration;
				(B)conducting
			 inspections, using appropriately trained inspection personnel, of all
			 facilities in which a dietary supplement is manufactured, processed, packed, or
			 held to ensure compliance with the new dietary supplement good manufacturing
			 practices regulations;
				(C)using the
			 authority under DSHEA to protect the public from unsafe dietary supplement
			 products and ingredients and to ensure that claims made are truthful,
			 non-misleading, and substantiated, with highest regulatory priority given to
			 cases of clear violations of the law (including the intentional adulteration
			 and spiking of products);
				(D)implementing the
			 recommendations contained in the January 2009 report of the Government
			 Accountability Office, entitled, Dietary Supplements: FDA Should Take
			 Further Actions To Improve Oversight and Consumer Understanding, (GAO
			 09–250) that the Food and Drug Administration—
					(i)require all
			 dietary supplement manufacturers, packers, and distributors to identify
			 themselves specifically as such under existing registration requirements and to
			 update such information annually;
					(ii)promptly issue
			 guidance to clarify when a dietary supplement ingredient is a new dietary
			 ingredient, the evidence needed to document the safety of new dietary
			 ingredients, and appropriate methods for establishing the identity of a new
			 dietary ingredient; and
					(iii)coordinate with
			 stakeholder groups involved in consumer outreach to identify, implement, and
			 evaluate the effectiveness of additional mechanisms for educating consumers
			 about the safety, efficacy, and labeling of dietary supplements; and
					(E)notifying the
			 Drug Enforcement Administration if the Food and Drug Administration determines
			 that the information in a new dietary ingredient notification submitted under
			 section 413 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350b) is
			 inadequate to establish that the new dietary ingredient will reasonably be
			 expected to be safe, because the dietary supplement may contain an anabolic
			 steroid or an analogue of an anabolic steroid.
				(2)The
			 manufacturers, packers, retailers, and distributors of dietary supplements and
			 dietary supplement ingredients should increase efforts to—
				(A)comply fully with
			 all requirements of DSHEA and the Dietary Supplement and Nonprescription Drug
			 Consumer Protection Act;
				(B)cooperate fully
			 and appropriately with the Food and Drug Administration in implementation and
			 enforcement of Federal laws and regulations; and
				(C)provide the Food
			 and Drug Administration with appropriate input on known and suspected
			 violations of such laws and regulations.
				4.Authorization of
			 appropriations and allocation of resources
			(a)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out the Dietary Supplement Health and Education Act of 1994, the
			 amendments made by such Act, and other provisions under the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 301 et seq.) that apply to dietary supplements,
			 $30,000,000 for fiscal year 2011 and such sums as may be necessary for each of
			 fiscal years 2012 through 2014.
			(b)Allocation of
			 funds for fiscal year 2010From funds appropriated to the Food
			 and Drug Administration for fiscal year 2010 for the purpose of enhancing food
			 safety, not less than $20,000,000 shall be expended to effectively and fully
			 implement and enforce the Dietary Supplement Health and Education Act of 1994,
			 the amendments made by such Act, and other provisions under the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) that apply to dietary
			 supplements.
			(c)Office of
			 dietary supplementsThere are authorized to be appropriated for
			 expanded research and development of consumer information on dietary
			 supplements by the Office of Dietary Supplements at the National Institutes of
			 Health—
				(1)$40,000,000 for
			 fiscal year 2010; and
				(2)such sums as may
			 be necessary for each of the fiscal years 2011 through 2014.
				5.Annual
			 accountability report on the regulation of dietary supplements
			(a)In
			 generalNot later than January 31, 2011, and annually thereafter,
			 the Secretary of Health and Human Services shall submit a report to Congress on
			 the implementation and enforcement of the Dietary Supplement Health and
			 Education Act of 1994 and the amendments made by such Act.
			(b)ContentsThe
			 report under subsection (a) shall include the following:
				(1)The total funding
			 and number of full-time equivalent personnel in the Food and Drug
			 Administration dedicated to dietary supplement regulation during the prior
			 fiscal year.
				(2)The total funding
			 and number of full-time equivalent personnel in the Food and Drug
			 Administration dedicated to administering adverse event reporting systems, as
			 such systems relate to dietary supplement regulation, during the prior fiscal
			 year.
				(3)The total funding
			 and number of full-time equivalent personnel in the Food and Drug
			 Administration dedicated to enforcement of dietary supplement labeling and
			 claims requirements during the prior fiscal year and a brief explanation of the
			 activities of such personnel.
				(4)The total funding
			 and number of full-time equivalent personnel in the Food and Drug
			 Administration dedicated to the review and enforcement of good manufacturing
			 practice requirements with respect to dietary supplements during the prior
			 fiscal year.
				(5)The number of
			 inspections at which the Food and Drug Administration evaluated or reviewed the
			 compliance of a manufacturer with good manufacturing practices for dietary
			 supplements during the prior fiscal year, and the number of times the Food and
			 Drug Administration issued a warning letter because it determined that such
			 manufacturer was not in compliance with some aspect of such
			 requirements.
				(6)The number of new
			 dietary ingredient notification reviews that the Food and Drug Administration
			 performed during the prior fiscal year and the number of times the Food and
			 Drug Administration objected to the marketing of the dietary supplement
			 described in such notification reviews.
				(7)The number of
			 times the Food and Drug Administration issued a warning letter or initiated an
			 enforcement action against a manufacturer or distributor for failure to file a
			 new dietary ingredient notification as required under section 413 of the
			 Federal Food, Drug, and Cosmetic Act.
				(8)A brief summary
			 and explanation of all enforcement actions taken by the Food and Drug
			 Administration and the Department of Health and Human Services related to
			 dietary supplements during the prior fiscal year, including the number and type
			 of actions.
				(9)The number of
			 times the Food and Drug Administration requested substantiation of dietary
			 supplement claims from a manufacturer during the prior fiscal year, the number
			 of times a manufacturer refused to provide such information, and the response
			 of the agency in such situations.
				(10)The number of
			 dietary supplement claims determined by the Food and Drug Administration during
			 the prior fiscal year to be false, misleading, or not substantiated, and a
			 description of the follow-up action taken by the agency in such
			 instances.
				(11)The research and
			 consumer education activities supported by the Office of Dietary Supplements of
			 the National Institutes of Health during the prior fiscal year.
				(12)Any
			 recommendations for administrative or legislative actions to improve the
			 regulation of dietary supplements.
				(13)Any other
			 information regarding the regulation of dietary supplements determined
			 appropriate by the Secretary of Health and Human Services or the Commissioner
			 of Food and Drugs.
				6.New dietary
			 ingredients
			(a)Guidelines for
			 introducing new dietary ingredientsSection 413 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 350b) is amended—
				(1)by redesignating subsection (c) as
			 subsection (e); and
				(2)by inserting after subsection (b) the
			 following:
					
						(c)GuidelinesNot later than 180 days after the date of
				enactment of the Dietary Supplement Full
				Implementation and Enforcement Act of 2010, the Secretary shall
				publish guidance that clarifies when a dietary supplement ingredient is a new
				dietary ingredient, when the manufacturer or distributor of a dietary
				ingredient or dietary supplement should provide the Secretary with information
				as described in subsection (a)(2), the evidence needed to document the safety
				of new dietary ingredients, and appropriate methods for establishing the
				identity of a new dietary ingredient.
						(d)Notification to
				DEA
							(1)In
				generalIf the Secretary
				determines that the information in a new dietary ingredient notification
				submitted under this section for an article purported to be a new dietary
				ingredient is inadequate to establish that a dietary supplement containing such
				article will reasonably be expected to be safe because the article may be, or
				may contain, an anabolic steroid or an analogue of an anabolic steroid, the
				Secretary shall notify the Drug Enforcement Administration of such
				determination. Such notification by the Secretary shall include, at a minimum,
				the name of the product or article, the name of the person or persons who
				marketed the product or made the submission of information regarding the
				article to the Secretary under this section, and any contact information for
				such person or persons that the Secretary has.
							(2)DefinitionsFor purposes of this subsection—
								(A)the term anabolic steroid has
				the meaning given such term in section 102(41) of the Controlled Substances
				Act; and
								(B)the term analogue of an anabolic
				steroid means a substance whose chemical structure is substantially
				similar to the chemical structure of an anabolic
				steroid.
								.
				
